Atkinson, J.
A devisee under a will cited the executor for a settlement before a court of ordinary. The case was appealed to the superior court, and was referred to an auditor, who made his report to which exceptions were filed, which were overruled by the judge of the superior court. To this judgment exception is taken. None of the findings or exceptions thereto are of such a character as to make it a case in equity, and the case does not involve the validity or construction of a will. Reid,, that this court has no jurisdiction of the subject-matter, the jurisdiction being in the Court of Appeals, to which the case is hereby transferred. Civil Code (1910), § 6502.

Transferred to the Oourl of Appeals.


All the Justices concur, except Russell, O. J., absent for providential cause.